                                                                          Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

SAVYIONE TOBIAS TERRELL,
      Plaintiff,

v.                                                 Case No. 3:19cv2215-LC/HTC

JUDGE JAN SHACKELFORD,
ASSISTANT STATE ATTORNEY LINDSEY FRYER,
ASSISTANT PUBLIC DEFENDER BRADLEY H ROWE,
OFFICER #323 BRENDA MATTHEWS,
ESCAMBIA COUNTY SHERIFF'S OFFICE,
      Defendants.
                                            /

                                   ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated October 25, 2019 (ECF No. 6). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation (ECF Doc. 6) is

            adopted and incorporated by reference in this order.
                                                                        Page 2 of 2

     2.    The Complaint, ECF Doc. 1, is DISMISSED without prejudice under

           28 U.S.C. § 1915A(b)(1) and § 1915(e)(2)(B)(ii) for failure to comply

           with orders of the Court and failure to prosecute.

     3.    The Clerk is directed to close the file.

     DONE AND ORDERED this 27th day of November, 2019.


                              s /L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




3:19cv2215-LC/HTC
